NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUN 30 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN K. REED,                                    No. 20-55217

                Plaintiff-Appellant,             D.C. No. 2:19-cv-03019-PSG-
                                                 MRW
 v.

OHIO SAVINGS BANK; et al.,                       MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      John K. Reed appeals pro se from the district court’s post-judgment order in

his action alleging federal and state law claims arising out of foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion. Sch. Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1255, 1262 (9th Cir. 1993). We affirm.

      The district court did not abuse its discretion by denying Reed’s motion for

relief under Federal Rule of Civil Procedure 60(b) because Reed failed to

demonstrate any basis for such relief. See id. at 1263 (setting forth grounds for

relief under Rule 60(b)); see also United Student Aid Funds, Inc. v. Espinosa, 559

U.S. 260, 271 (2010) (Rule 60(b)(4) “applies only in the rare instance” of a certain

type of jurisdictional error or violation of due process); Latshaw v. Trainer

Wortham & Co., 452 F.3d 1097, 1102-04 (9th Cir. 2006) (Rule 60(b)(6) relief may

be granted only where extraordinary circumstances are present); Engleson v.

Burlington N. R. Co., 972 F.2d 1038, 1043-44 (9th Cir. 1992) (discussing grounds

for equitable relief under Rule 60(b)(1)).

      We do not consider Reed’s contentions regarding the underlying judgment

because Reed failed to file a timely notice of appeal as to the judgment. See Fed.

R. App. P. 4(a)(1)(A) (notice of appeal must be filed within 30 days of judgment).

Because Reed’s motion for relief under Rule 60(b) was filed more than 28 days

after the entry of judgment, it did not toll the time to file a notice of appeal. See

Fed. R. App. P. 4(a)(4)(A)(vi).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).


                                             2                                    20-55217
Reed’s request for lis pendens is denied.

AFFIRMED.




                                   3        20-55217